t c summary opinion united_states tax_court daniel hubbard petitioner v commissioner of internal revenue respondent docket no 8207-05s filed date daniel hubbard pro_se steven josephy for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule tax_court rules_of_practice and procedure unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in his motion respondent moves for adjudication of all legal issues in controversy and argues pursuant to sec_6330 that petitioner’s receipt of a notice_of_deficiency should preclude him from challenging the underlying income_tax_liability for the taxable_year the only error assigned in the underlying petition petitioner has not denied receiving a notice_of_deficiency but rather maintains that he is not required_by_law to pay income taxes the only issue for determination therefore is whether petitioner can contest the merits of the tax_liability determined in the notice_of_deficiency and subsequently assessed by respondent background the parties’ stipulation of facts is incorporated by this reference at the time that the underlying petition was filed in this case petitioner resided in centennial colorado during the taxable_year at issue petitioner worked as a school_bus driver for the denver public schools petitioner submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on the return petitioner entered zeros on all lines requesting information regarding his income specifically line and claimed a refund of all of his federal_income_tax withheld petitioner attached to the return a 2-page typewritten statement containing frivolous and groundless tax_protester arguments such as no section of the internal_revenue_code establishes an income_tax_liability or requires that he pay taxes on the basis of a return the privacy_act provides that he is not required to file a return a form_1040 with zeros is a valid_return he has no income under the definition of income in 255_us_509 his return is not frivolous no internal_revenue_service employee has been delegated authority to determine whether a return is frivolous or to impose a frivolous_return penalty the frivolous_return penalty may not be applied to him because no legislative_regulation implements it no statute allows the irs to prepare a return for him because he has filed a return and income for purpose of the federal_income_tax can only be a derivative of corporate activity in a letter dated date respondent advised petitioner that although he had received petitioner’s return it could not be processed respondent informed petitioner in this letter that his arguments were frivolous and without merit respondent prepared a substitute return for petitioner on date respondent sent petitioner a day letter in which respondent adjusted petitioner’s income_tax_liability for petitioner responded to this letter on date by filing a form 1040x amended u s individual_income_tax_return across lines of the form 1040x petitioner wrote the words not liable he also wrote not liable on line of the form 1040x on line the amount that petitioner wanted as a refund he wrote dollar_figure in part ii of the form 1040x petitioner wrote the following as an explanation of the changes he made on the form 1040x not liable explanation not liable not liable i discovered after reading your instruction book that i’m not liable because line ask sic for my foreign_source_income since i had no foreign_source_income i’m not liable for any_tax you claim that i owe please refund my overpayment in the amount of dollar_figure that was withheld respondent by means of certified mail dated date sent a notice_of_deficiency the notice to petitioner determining an income_tax deficiency and proposing additions to tax for the taxable_year as follows deficiency dollar_figure additions to tax sec_6651 sec_6654 dollar_figure dollar_figure the deficiency in income_tax is based on respondent’s determination that in petitioner received but failed to report on an income_tax return for that year income from the following sources source labor ready central inc the denver post dps production jc penney company inc state of colorado u s office of personnel management colorado lottery amount dollar_figure big_number big_number big_number big_number the addition_to_tax under sec_6651 is based on respondent’s determination that petitioner failed to file a valid income_tax return for the addition_to_tax under sec_6654 is based on respondent’s determination that petitioner having avoided the proper amount of withholding of tax from his wages failed to pay estimated_tax respondent mailed the notice to petitioner’s last_known_address e dorado place in centennial colorado petitioner lived at this address at the time that the notice was sent by respondent up to and through the time that this court held a hearing on respondent’s present motion on date petitioner did not claim the notice from his local united_states post office the envelope indicates that the united_states postal service attempted delivery on date date and date sometime after date the notice was returned to respondent with the word unclaimed stamped across the face of the envelope petitioner has neither admitted nor denied that he ever received the notice petitioner did not file a petition for redetermination with the tax_court see sec_6213 on date respondent assessed the determined deficiency of dollar_figure per default of day letter the addition_to_tax for failure_to_file under sec_6651 in the lesser amount of dollar_figure and the addition_to_tax for failure to pay estimated_tax under sec_6654 in the lesser amount of dollar_figure respondent issued a final notice notice_of_intent_to_levy and notice of your right to a hearing which petitioner admitted he did receive on date on date petitioner sent to respondent a form request for a collection_due_process_hearing cdp hearing the cdp hearing was held on date at the cdp hearing petitioner restated all of his previous arguments that his income was not taxable according to his interpretation of the internal_revenue_code and other materials no alternative collections options were discussed at the hearing respondent sent to petitioner a notice_of_determination on date petitioner filed his petition with this court on date respondent filed his motion for summary_judgment and the motion was heard at the court’s trial session in denver colorado at the hearing petitioner filed a petition to withdrawal for lack of jurisdiction that the court filed as a motion to dismiss for lack of jurisdiction discussion sec_6331 authorizes the commissioner to levy all property and property rights of a taxpayer liable for taxes who fails to pay them within days after notice_and_demand for payment sec_6331 and sec_6330 require the secretary to send written notice to the taxpayer of the intent to levy and to provide the taxpayer with a right to a hearing prior to the collection activity sec_6330 provides that the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including spousal defenses challenges to the appropriateness of collection actions and alternatives to collection sec_6330 further requires that the appeals officer obtain verification that the requirements of any applicable law or administrative procedure have been met notably however a taxpayer may challenge the assessed amount of the deficiency and any additions to unpaid tax only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute that tax_liability sec_6330 114_tc_176 for purposes of sec_6330 receipt of a notice_of_deficiency means receipt in time to petition this court for redetermination of the deficiency determined in such notice sec_301_6330-1 q a-e2 proced admin regs the parties agree that respondent has the burden of showing that petitioner either received the notice_of_deficiency or otherwise had an opportunity to dispute the tax_liability we now consider respondent’s motion for summary_judgment respondent argues that the notice_of_deficiency was sent to petitioner’s last_known_address by certified mail and that petitioner refused to accept delivery for it at the united_states postal service branch where it was held as evidence of mailing and attempted delivery respondent has produced a photocopy of the original notice_of_deficiency including the envelope in which the notice was sent the envelope contains notations made by the united_states postal service showing that its employees attempted delivery on no less than three separate occasions absent clear evidence to the contrary united_states postal service employees are presumed to properly discharge their official duties which justifies the conclusion that the notice_of_deficiency was sent and that attempts to deliver the notice were made in the manner contended by respondent 114_tc_604 the record in this case contains a copy of a notice_of_deficiency dated date addressed to petitioner a form_3877 indicating that the notice was sent on the date it bears and notations made by the united_states postal service showing that it attempted delivery on separate occasions over a 4-week span of time accordingly we conclude that although petitioner did not accept delivery of the notice_of_deficiency his failure to receive the notice actually stemmed from a deliberate effort to refuse such delivery in furtherance of his ill-conceived line of reasoning that he is exempt from any income_tax_liability it is well settled that a notice_of_deficiency mailed to the taxpayer’s last_known_address in accordance with the provisions of sec_6212 is valid irrespective of whether or not the taxpayer actually received it see 83_tc_626 81_tc_42 75_tc_318 affd without published opinion 673_f2d_1332 7th cir we find that petitioner’s conduct in this case constituted a deliberate refusal of delivery and repudiation of his opportunity to contest the liability determined in the notice_of_deficiency the provisions in sec_6330 limiting in collection_due_process cases the right to contest the underlying tax_liability are clearly designed to prevent the creation of a prepayment remedy in cases like this one the validity of the underlying tax_liability therefore cannot be properly raised by petition in this case we will not spend time discussing petitioner’s cross- motion to dismiss on the grounds that the tax_court lacks jurisdiction to address the particular notice_of_deficiency upon which this docket is based in his motion petitioner continues on for pages making spurious and ridiculous arguments in support of his motion we will not waste our time addressing them as they are meritless timeworn protester arguments that have been rejected and discredited by this court and the other federal courts for this reason petitioner’s motion will be denied respondent’s motion for summary_judgment filed on date will be granted and respondent’s administrative determination to proceed with collection against petitioner will be sustained petitioner’s motion to dismiss filed on date will be denied reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered
